Citation Nr: 0914721	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  03-02 852A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased disability evaluation for left 
common peroneal nerve injury residuals, currently evaluated 
as 40 percent disabling.


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to 
December 1957

In an April 2006 decision, the Board denied the Veteran's 
claims for service connection for residuals of frostbite 
injury to the feet and an increased rating for left common 
peroneal nerve injury residuals.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In March 2008, the Court issued a 
Memorandum Decision affirming the Board's decision with 
respect to all matters except the Veteran's claim for 
increased compensation for residuals of a left common 
peroneal nerve injury for extraschedular consideration under 
38 C.F.R. § 3.321(b), which it remanded for further 
adjudication consistent with its Memorandum Decision.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its March 2008 decision, the Court identified two items 
pertaining to the Veteran's employability that were not 
discussed by the Board, and which should have been discussed 
in the context of referral for an extraschedular rating.  In 
one item, the December 2000 VA examiner noted that the 
Veteran quit farming approximately ten years prior because he 
could not press down on the clutch with his left leg when 
attempting to drive his tractor.  In the other, which was an 
August 2002 letter from the Tennessee Department of Labor & 
Workforce Development, the letter's author states that he 
would not be able to place the Veteran in any type of 
employment due to his present physical condition.  Although 
less probative because of its inclusion of severe 
osteoarthritis of the knees and essential hypertension as 
contributing to the Veteran's physical condition, it should 
still be considered in connection with this claim.

Accordingly, the case is REMANDED for the following action:

Submit the Veteran's claim for increased 
compensation for residuals of a left 
common peroneal nerve injury to the 
Director, Compensation and Pension Service 
or the Under Secretary for Benefits for 
extraschedular consideration under 38 
C.F.R. § 3.321 (b)(1).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




